Citation Nr: 0820730	
Decision Date: 06/24/08    Archive Date: 06/30/08

DOCKET NO.  05-17 740A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include as secondary to service-connected 
disability.  


WITNESSES AT HEARING ON APPEAL

Appellant and his cousin


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The veteran served on active duty from August 1960 to May 
1963.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  

In July 2007, the veteran and his cousin testified at a 
personal hearing before the undersigned Veterans Law Judge.  
A transcript of that hearing is of record.

In September 2007, the Board remanded this claim to the RO 
for additional development.  At that time the issue of 
entitlement o service connection for sleep apnea, to include 
as secondary to service-connected residuals of a broken nose 
was also on appeal.  While the case was in remand status, the 
RO granted service connection for sleep apnea.  This is 
considered a full grant of benefits for the veteran's claim 
of service connection for sleep apnea and the Board will not 
address it further.  


FINDINGS OF FACT

1.  There is no competent medical evidence of record showing 
that a psychiatric disability had is onset during service or 
is related to any in-service disease or injury.  

2.  A psychiatric disorder was not caused or aggravated by 
service-connected disability.  


CONCLUSION OF LAW

The criteria for service connection for an acquired 
psychiatric disorder, including as secondary to service-
connected disability, have not been met.  38 U.S.C.A. §§ 
1110, 1112, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309, 3.310 (2006 & 2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  38 C.F.R. 3.159 was 
recently amended to eliminate the requirement that VA request 
that a claimant submit any evidence in his or her possession 
that might substantiate the claim.  See 73 FR 23353 (Apr. 30, 
2008).  The notice must be provided prior to an initial 
unfavorable decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the veteran in August 2002 and October 2007.  The 
August 2002 letter addressed service connection and the 
October 2007 letter included secondary service connection.  
The letters fully addressed all notice elements.  Although 
the October 2007 letter was sent after the initial RO 
decision in this matter, this is not prejudicial because the 
case was readjudicated in a March 2008 supplemental statement 
of the case.  See Prickett v. Nicholson, 20 Vet. App. 370 
(2006) (holding a Statement of the Case that complies with 
all applicable due process and notification requirements 
constitutes a readjudication decision).  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.

With respect to the Dingess requirements, in October 2007, 
the RO provided the veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating as well as notice of the type of evidence necessary to 
establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  Again, the claims was 
readjudicated in the March 2008 supplemental statement of the 
case.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  

The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the Board finds that all necessary development 
has been accomplished, and therefore appellate review may 
proceed without prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

The RO has obtained VA outpatient treatment records and the 
veteran was provided an opportunity to set forth his 
contentions during the hearing before the undersigned 
Veterans Law Judge.  In addition, he was afforded a VA 
medical examination in October 2007, and the examiner 
provided an opinion as to secondary service connection.  
While the veteran has stated that he questioned whether the 
examiner would offer an opinion in his best interest since 
she may have been annoyed by his questions (see, statement of 
October 2007), the Board finds that the examination performed 
was proper.  The claims file was reviewed, the veteran's 
history was documented, and the veteran was interviewed, and 
examined.  The examiner offered a discussion with rationale.  

Concerning the claim for service connection on a direct 
basis, the Board finds that the evidence of record is 
sufficient to decide the claim (as discussed below), and that 
an additional VA opinion is not necessary.  See 38 C.F.R. 
§ 3.159(c)(4).  Essentially, the veteran has stated that he 
did not actually experience any psychiatric symptoms during 
service.

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Service Connection

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection will also be presumed for certain chronic 
diseases, including psychoses, if manifest to a compensable 
degree within one year after discharge from service.  See 38 
U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007).

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects noted at the time of the examination, acceptance 
and enrollment, or where clear and unmistakable evidence or 
medical judgment is such as to warrant a finding that the 
disease or injury existed before acceptance and enrollment, 
and was not aggravated by such service. 38 U.S.C.A. § 1111.

In order to rebut the presumption of sound condition under 38 
U.S.C. § 1111, the government must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service, and that the disease or injury was not 
aggravated by service.  Wagner v. Principi, 370 F.3d 1089 
(Fed. Cir. 2004).

To satisfy the second requirement for rebutting the 
presumption of soundness, the government must show, by clear 
and unmistakable evidence, either that (1) there was no 
increase in disability during service, or (2) any increase in 
disability was "due to the natural progression" of the 
condition.  Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 
2006).

Service connection may be granted for a disability which is 
proximately due to and the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  A secondary service 
connection claim requires competent medical evidence to 
connect the asserted secondary condition to a service-
connected disability.  Wallin v. West, 11 Vet. App. 509, 512 
(1998); see Jones (Wayne) v. Brown, 7 Vet. App. 134, 136-37 
(1994).  Secondary service connection on the basis of 
aggravation is permitted under 38 C.F.R. § 3.310 and 
compensation is payable for the degree of aggravation of a 
nonservice-connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  

VA has amended 38 C.F.R. § 3.310 and under the new regulation 
VA will not concede aggravation unless there is a baseline 
for the claimed disability shown by medical evidence created 
prior to the claimed aggravation.  71 Fed. Reg. 52,747 (Sept. 
7, 2006) (now codified at 38 C.F.R. § 3.310).  Although there 
was an amendment to § 3.310, the veteran filed his claim 
prior to October 10, 2006, the effective date of the change.  
See 71 Fed. Reg. 52744-52747 (Sept. 7, 2006).  The more 
liberal version is applicable to the appeal as the new 
version would have impermissible retroactive effect.  See VA 
O.G.C. Prec. Op. No. 7-2003.  

A new law or regulation applies, if at all, only to the 
period beginning with the effective date of the new law or 
regulation.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003).

In VAOPGCPREC 7-2003, VA's General Counsel held that when a 
new statute is enacted or a new regulation is issued while a 
claim is pending, VA must first determine whether the statute 
or regulation identifies the types of claims to which it 
applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
"retroactive effects."  If applying the new provision would 
produce such "retroactive effects," VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce "retroactive effects," VA 
ordinarily must apply the new provision.  A new law or 
regulation has prohibited "retroactive effects" if it is less 
favorable to a claimant than the old law or regulation; while 
a liberalizing law or regulation does not have "retroactive 
effects." VAOPGCPREC 7-2003; 69 Fed. Reg. 25179 (2004).

The General Counsel had previously summarized the proper 
analysis as follows: First, the Board must determine, on a 
case-by-case basis, whether the amended regulation is more 
favorable to the claimant than the prior regulation.  Second, 
if it is more favorable, the Board must, subsequent to the 
effective date of the liberalizing law under 38 U.S.C. § 
5110(g), apply the more favorable provision to the facts of 
the case, unless the claimant would be prejudiced by the 
Board's actions in addressing the revised regulation in the 
first instance.  Third, the Board must determine whether the 
appellant would have received a more favorable outcome, i.e., 
something more than a denial of benefits, under the prior law 
and regulation, including for the periods both prior to and 
after the effective date of the change in law. VAOPGCPREC 3- 
2000 (2000); 65 Fed. Reg. 33422(2000).  The Federal Circuit 
has created a three-part test to determine whether a new law 
has prohibited retroactive effects: (1) "the nature and 
extent of the change of the law;" (2) "the degree of 
connection between the operation of the new rule and a 
relevant past event;" and (3) "familiar considerations of 
fair notice, reasonable reliance, and settled expectations."  
Princess Cruises v. United States, 397 F.3d 1358 (Fed. Cir. 
2005).  If, under this test, a rule or regulation appears to 
have a retroactive effect, then the rule or regulation cannot 
be applied to cases pending at the time of its promulgation.  
Rodriguez v. Peake, No. 2006-7023 (Fed. Cir. Jan. 7, 2008).

The new version of the regulation imposes additional 
requirements to establish service connection on the basis of 
aggravation.  Hence it appears to have retroactive effects, 
and the Board will apply the old version of 38 C.F.R. § 
3.310.  

In July 2007, the veteran testified that his depression 
started during service, but that he treated it with alcohol.  
He went on to indicate that depression did not start until 
after service, because he did not notice it until after he 
stopped drinking in 1973, and that the alcohol was masking 
his symptoms.  At his VA examination in October 2007, he 
stated that he first noticed his anxiety symptoms when he 
stopped drinking in 1973, and that in retrospect, he thought 
that he started drinking in high school to cope with his 
anxiety.

The veteran's service medical records show no complaint, 
diagnosis or treatment for a psychiatric disorder.  His 
August 1960 service entrance examination report shows that 
psychiatric evaluation was normal, and that the veteran 
denied a history of depression or excessive worry.  His March 
1963 separation examination report shows that he denied a 
history of nervous problems of any sort, and on clinical 
evaluation, no pertinent abnormality was noted.  

After service, a psychiatric disorder noted by way of history 
on private records in October 1990, when the veteran was 
hospitalized for abdominal complaints.  In October 1991, a 
private examiner noted that the veteran was seen by him for 
major depression.  A psychiatric disorder is first referred 
to in VA outpatient treatment in August 2000, when 
depression/anxiety was noted.  This was noted thereafter in 
July 2001, February 2002, and May 2002 and into 2003, and 
2004.  

The veteran was examined by VA in October 2007.  The claims 
file was reviewed.  The veteran's history was documented, and 
he was examined.  The examiner diagnosed with generalized 
anxiety disorder and panic disorder with agoraphobia.  The 
examiner stated that it was more likely than not that the 
disorders started in high school and that the veteran self 
medicated his symptoms with alcohol until he stopped drinking 
in 1973.  The examiner stated that neither of the anxiety 
disorders are caused by or aggravated by the veteran's broken 
nose, and that it was not likely that the disorders are 
caused by the sleep apnea.  She also stated that it would 
require mere speculation to determine whether or not his 
anxiety disorders are aggravated by his sleep apnea.  

Initially, because the appellant is entitled to a presumption 
of soundness, and because it has been indicated by a medical 
professional that the veteran's disability began prior to 
service, the Board will determine whether the presumption of 
soundness is rebutted by clear and unmistakable evidence.  
The presumption is rebutted where clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before acceptance and enrollment and was not aggravated by 
such service.  Id. VA must show clear and unmistakable 
evidence of both a preexisting condition and a lack of in-
service aggravation to overcome the presumption of soundness.  
Satterfield v. Nicholson, 20 Vet. App. 386 (2005); see Wagner 
v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004)(citations 
omitted); see also VAOPGCPREC 3-2003 (July 16, 2003)(69 Fed. 
Reg. 25178 (2004).  

The October 2007 VA examiner stated that it was "more likely 
than not" that the veteran's psychiatric disorders started 
in high school.  The phrasing of this opinion (i.e., "more 
likely than not") does not amount to clear and unmistakable 
evidence that the disease existed before service.  Therefore, 
the Board finds that the veteran is entitled to the 
presumption of soundness.  Because the presumption of 
soundness is not rebutted, the claim is treated as a simple 
claim for service connection.  Wagner v. Principi, at 1096.

The veteran has stated, in essence, that he did not notice 
his problems with anxiety until 10 years after service in 
1973, because prior to that time his symptoms were masked by 
alcohol.  Therefore, while be believes that his psychiatric 
disorder started during service, he himself has stated that 
he did not actually experience any psychiatric symptoms 
during service.  As noted above, the service treatment 
records contain no reference to a psychiatric disorder and 
one is not noted in the record until 1990, over 25 years 
after service separation.  The complete lack of reports of 
treatment for mental illness in the veteran's service medical 
records is evidence that he did not suffer from mental 
illness during service, as is the finding upon separation 
that his psychiatric condition was normal.  In addition, with 
regard to the 20 plus-year evidentiary gap in this case 
between active service and the earliest treatment for a 
psychiatric disorder, the absence of evidence constitutes 
negative evidence against the claim because it tends to 
disprove the claim that the disorder was incurred in service 
and resulted in a chronic disability or persistent symptoms 
thereafter.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom.  Forshey v. Principi, 284 F.3d 1335, 1358 
(Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact).  Nor can service connection be 
granted on a presumptive basis since a psychosis is not shown 
after service within the first post service year.  
 
There is no evidence that shows that the veteran's 
depression/anxiety had its onset during service, within the 
first year after service, or is otherwise etiologically 
related to his service.  Therefore, his claim for service 
connection for this disability on a direct basis must be 
denied.  The evidence in this case is not so evenly balanced 
so as to allow application of the benefit-of- the-doubt rule 
as required by law and VA regulation.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2007).  

The veteran claims that he has a psychiatric disorder that is 
due to or aggravated by his service-connected residuals of a 
broken nose or his service-connected sleep apnea.  He has 
been diagnosed with a psychiatric disorder and is service 
connected for sleep apnea and residuals of a broken nose.  
Thus, two of the required criteria for the establishment of 
secondary service connection have been shown.  However, the 
record does not contain persuasive evidence that supports a 
finding of a nexus between the service-connected disorders 
and the current findings.  

In an October 1991 letter from The Jackson Mental Health 
Center, a psychiatrist stated that the veteran then suffered 
from depression exacerbated by sleep apnea exacerbated by 
nasal problems.  However, this doctor did not review the 
claims folder and provided no underlying rationale for the 
statement.  Accordingly, this opinion is afforded little 
probative weight.  See Prejean v. West, 13 Vet. App. 444, 
448-9 (2000) (factors for assessing the probative value of a 
medical opinion include the thoroughness and detail of the 
opinion.)

In October 2007, a VA examiner has specifically stated that 
there is no relationship either by causation or aggravation 
between the veteran's service-connected residuals of a broken 
nose and his psychiatric disorder and that is it not likely 
that his psychiatric disorder is caused by his sleep apnea.  
It was also found that it would require mere speculation to 
determine if his anxiety disorders are aggravated by his 
sleep apnea.  Service connection may not be based on a resort 
to pure speculation or even remote possibility.  See 38 
C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993).  
These findings were based on examination of the veteran, and 
a review of the claims file, and are found to be persuasive.  
Consequently, the preponderance of the evidence is against 
the claim.  An award of service connection on a secondary 
basis is therefore not warranted.  

While the veteran, as lay a person, is competent to provide 
evidence regarding injury and symptomatology, he is not 
competent to provide evidence regarding diagnosis or 
etiology.  Only a medical professional can provide evidence 
of a diagnosis or etiology of a disease or disorder.  The 
Board has also considered the veteran's own assertions.  The 
Board finds that such assertions are afforded no probative 
weight in the absence of evidence that the veteran has the 
expertise to render opinions about medical matters.  See 
Bostain v. West, 11 Vet.   App. 124, 127 (1998). 

For the reasons provided above, the preponderance of evidence 
is against the veteran's claim.  The evidence in this case is 
not so evenly balanced so as to allow application of the 
benefit-of-the-doubt rule as required by law and VA 
regulation.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
C.F.R. § 3.102 (2007).


ORDER

Service connection for an acquired psychiatric disorder, to 
include as secondary to service-connected disability, is 
denied.  



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


